Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2002

USA v. Myers
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3016




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Myers" (2002). 2002 Decisions. Paper 732.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/732


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                             No: 01-3016

                                 UNITED STATES OF AMERICA

                                                    v.

                                        CLIFTON MYERS;
                                     a/k/a SAMUEL JENKINS,

                                                Clifton Myers,

                                                     Appellant

                                 ORDER AMENDING OPINION

       IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on October 11,

2002, be amended as follows:

       On page 2, in the section identifying the attorneys for the appellant, delete the words

“Defender Association of Philadelphia” and replace them with “Federal Court Division,

Defender Association of Philadelphia.”

       IT IS SO ORDERED.




                                                                 BY THE COURT:

                                                        /s/ Theodore McKee
                                                    Circuit Judge




DATED: November 13, 2002